Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 197 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of focusing particles suspended in a fluid, the method comprising: adding tags to particles suspended in a fluid to change a size of the particles; and flowing the fluid and the tagged particles through a system comprising: a substrate; and at least one channel provided on the substrate, wherein the at least one channel has an inlet and an outlet, wherein the at least one channel is dimensioned and configured to allow the fluid having a kinematic viscosity and including suspended tagged particles, each having a particle diameter, to flow therethrough such that, when the fluid is flowed therethrough at a maximum channel velocity resulting in a laminar fluid flow and a particle Reynolds Number of greater than or equal to 0.2, the tagged particles suspended in the fluid are focused to flow along one or more localized stream lines that form in the fluid of the at least one channel. 

Claim 212 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of focusing particles suspended in a fluid, the method comprising: adding tags to the particles suspended in a fluid to change a size of the particles; and flowing the fluid and the tagged particles through a system comprising: a substrate; and at least one channel provided on the substrate, wherein the at least one channel spans a length from an inlet to an outlet and has a channel hydraulic diameter, and comprises a plurality of curves, wherein the at least one channel is dimensioned and configured to allow a fluid having a kinematic viscosity that includes suspended tagged particles, each having a particle hydraulic diameter, to flow therethrough such that when the fluid is flowed therethrough at a maximum channel velocity resulting in a laminar fluid flow and a particle Reynolds Number of greater than or equal to 0.2, the tagged particles suspended in the fluid are focused to flow along one or more localized stream lines that form in the fluid at the outlet of the at least one channel. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653